Title: From Louisa Catherine Johnson Adams to Charles Francis Adams, 17 June 1818
From: Adams, Louisa Catherine Johnson
To: Adams, Charles Francis




My Dear Charles
Washington 17 June 1818


I could almost wish your Letters were filled with observations on any other books than Novels which I am afraid occupy more of your time than I think strictly good for you—However as you tell me that you find it too warm to read much now and that you intend to walk out in the evenings I will only say that I recommend you most earnestly to study something more worthy of you and more calculated to strengthen and improve your mind I do not entirely prohibit them but only wish that your reading should not be confined to a sort of read Books from which you may derive false ideas of life and manners which may sensibly affect you at a more advanced age age then you have attained at present—
I have not read the Knight of St John and indeed I find myself too fully occupied in the education of your cousin Mary to have any time to waste upon these light productions she improves rappidly and I flatter myself will make a very fine woman not a heroine of romance but an amiable and virtuous woman who will be capable at some future day to become an excellent wife and a tender and affectionate Mother as solicitous for their welfare the welfare of her children as the mother who now addresses you—
Your Cousins Thomas Hellen and Robert Buchanan come and spend their Saturdays with me and are as much delighted with the opportunity as you are to go to Quincy—The Boyds have not yet been, as their Mother does not approve of their going out—The eldest is gone to school at Baltimore—
I should like very much to know when Mr. Coleman will have a vacancy as I have a great desire that  Thomas Hellen should go to his school and be placed under his immediate care—You can ask your Grand mama to do me the favour to enquire and to let me know Mr. C——s terms—He is anxious to go but he wants to stay with you and John—
Next week I intend going to Frederick to pay a visit to my relations, but I shall expect to find Letters at my return
I cannot think what has become of your books as they were sent on by the vessel which carried Mr. Apthorps plants.—
You will find much pleasure in reading Robertson and you will derive solid improvement likewise as it will give you much information concerning your native Country—I am sorry to find your kind friend Harriet has been obliged to leave you and I hope you expect her back soon—remember most kindly to all the family and believe me as ever your affectionate Mother



L. C. Adams




